DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/19/2022, with respect to the rejection(s) of claim(s) 1, 2, 5, and 7 under 35 U.S.C. 102 as anticipated by Kinoshita et al. (U.S. Pub. No. US 2019/0369661 A1; hereafter Kinoshita) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as unpatentable over Kinoshita and Abe (Pub. No. US 2021/0200062 A1; hereafter Abe).
Applicant discusses the potential combination of Kinoshita and Abe by arguing that while the cover body of Abe discloses tabs which form a downward facing channel, the cover case of Abe has four side walls. To the best of Examiner’s ability, Examiner construes Applicant’s argument that, since the recess has four side walls, it cannot reasonably be construed as “U-shaped” as called for in amended claims 1 and 7. 
However, the claimed limitation of a “U-shaped channel” does not specify in which perspective the U-shape is formed. As can be seen in Fig. 2 of Abe, the cover case of Abe has a recess which, in cross-section, would form a U-shape due to the walls 56b and 56c, and the recess floor 56h. Therefore, since the recess of Abe has a U-shaped cross-section, the recess of Abe can reasonably be construed as a “U-shaped recess of the cover case” in which the “U-shaped channel” of the cover body is received, as called for in amended claims 1 and 7.
One having ordinary skill in the art at the time the invention was filed would have had proper motivation to combine the sliding cover mating tabs and recess of Abe with the sliding cover of Kinoshita in order to provide a secure, slidable connection between the cover and housing. Claims 1 and 7 are therefore obvious in view of Kinoshita and Abe, and the rejections of the claims are presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5, and 7 is/are rejected under 35 U.S.C. 103as being unpatentable over Kinoshita et al. (Pub. No. US 2019/0369661 A1; hereafter Kinoshita) in view of Abe (Pub. No. US 2021/0200062 A1; hereafter Abe).
 	Regarding claim 1, Kinoshita discloses an information device comprising: a display device (see Kinoshita Fig. 1, item 10); a back cover that covers a rear surface, the rear surface being on a non-display surface side of the display device (see Kinoshita Fig. 1, item 16a); a camera that is fixed to an edge portion of the back cover and is able to shoot ahead (see Kinoshita Fig. 1, item 18); and a camera cover unit fixed to the edge portion (see Kinoshita Fig. 1, item 20), wherein: the camera cover unit includes: a cover case fixed to the edge portion (see Kinoshita Fig. 2A, item 16); and a cover body that is housed in the cover case and the cover body is slidable between a first position and a second position (see Kinoshita Fig. 2A, item 41), the cover body includes: a camera cover that is moveable to the first position to cover a front of the camera and moveable to the second position to uncover the front of the camera (see Kinoshita Fig. 2A, items 41 and 45); and an elastic body that is elastically deformable inward and outward of a frame of the edge portion (see Kinoshita Fig. 2B, items 20 and 50); and the cover case includes a protrusion that protrudes in a direction opposite to an acting part of the elastic body (see Kinoshita Fig. 2B, item 63) and, upon the cover body sliding between the first position and the second position, the protrusion presses and elastically displaces the acting part, so that thereafter the acting part goes over the protrusion (see Kinoshita Fig. 4, items 50, 61, and 62).
	Kinoshita does not disclose a U-shaped recess of the cover case faces toward and receives a U-shaped channel of the cover body.
	Abe discloses a U-shaped recess of the cover case (see Abe Fig. 2, items 56b, 56c, and 56h which form a recess with a U-shaped cross-section) faces toward and receives a U-shaped channel of the cover body (see Abe Fig. 9, items 53 and 53j, which form a U-shaped portion which is received in the recess 56.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Kinoshita with cover tabs and accommodating recess like that taught by Abe in order to provide a secure sliding groove for retaining the sliding cover member as shown in Abe.

 	Regarding claim 2, Kinoshita as modified discloses the information device according to claim 1, wherein: the cover case includes a cantilever arm that extends in a sliding direction of the cover body to support a side surface of the cover body and is elastically deformable outwardly from the cover body (see Kinoshita Fig. 2B, item 52); and the back cover includes a support wall that supports the arm from a side opposite a side where the cover body is housed (see Kinoshita Fig. 2B, item 52, which shows the cantilever arm on the opposite side than the cover member).

 	Regarding claim 5, Kinoshita as modified discloses the information device according to claim 1, wherein the elastic body is a cantilever leaf spring that extends in a sliding direction of the cover body (see Kinoshita Fig. 2B, item 52).

 	Regarding claim 7, Kinoshita discloses a method of assembling an information device, the method comprising the steps of: assembling a camera cover unit by housing a cover body in a cover case with an arm temporarily elastically deformed outwardly from the cover body (see Kinoshita Fig. 2B, items 20 and 52); and fixing the assembled camera cover unit to an edge portion so that the arm abuts a support wall (see Kinoshita Fig. 2B, items 52 and 16b), wherein: the information device includes: a display device (see Kinoshita Fig. 1, item 12); a back cover that covers a rear surface, the rear surface being on a non-display surface side of the display device (see Kinoshita Fig. 1, item 16a); a camera that is fixed to an edge portion of the back cover and is able to shoot ahead (see Kinoshita Fig. 1, item 18); and the camera cover unit fixed to the edge portion (see p1 Fig. 1, item 20), the camera cover unit includes: the cover case fixed to the edge portion (se Kinoshita Fig. 1, item 16a); and the cover body is slidable between a first position and a second position (see Kinoshita Fig. 2A, item 20), the cover body includes: a camera cover that is moveable to the first position to cover a front of the camera and moveable to the second position to uncover the front of the camera (see Kinoshita Fig. 2A, item 41); and an elastic body that is elastically deformable inward and outward of a frame of the edge portion (see Kinoshita Fig. 2B, item 50); and the cover case includes: a protrusion that protrudes in a direction opposite to an acting part of the elastic body and, upon the cover body sliding between the first position and the second position, the protrusion presses and elastically displaces the acting part, so that thereafter the acting part goes over the protrusion (see Kinoshita Fig. 4, items 61 and 62); and a cantilever arm that extends in a sliding direction of the cover body to support a side surface of the cover body and is elastically deformable outwardly from the cover body (see Kinoshita Fig. 2B, item 52), and the back cover includes a support wall that supports the arm from a side opposite a side where the cover body is housed (see Kinoshita Fig. 2B, item 52, which shows the cantilever arm on the opposite side than the cover member).
Kinoshita does not disclose a U-shaped recess of the cover case faces toward and receives a U-shaped channel of the cover body.
	Abe discloses a U-shaped recess of the cover case (see Abe Fig. 2, items 56b, 56c, and 56h which form a recess with a U-shaped cross-section) faces toward and receives a U-shaped channel of the cover body (see Abe Fig. 9, items 53 and 53j, which form a U-shaped portion which is received in the recess 56.).
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Kinoshita with cover tabs and accommodating recess like that taught by Abe in order to provide a secure sliding groove for retaining the sliding cover member as shown in Abe.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita in view of Abe and Kim (Pub. No. US 2007/0025726 A1; hereafter Kim).
 	Regarding claim 6, Kinoshita discloses the information device according to claim 1, but does not disclose that the protrusion is made of polyacetal.
	Kinoshita discloses that the protrusion is made of resin (see Kinoshita paragraph [0027]), but does not specify the what resins may be used.
	Kim discloses that for sliding members such as covers for cameras that resins such as “polyoxymethylene (POM) is preferred for its superior mechanical characteristics such as strength, endurance, etc.” (see Kim paragraph [0027]), and POM is a type of polyacetal material.
	It therefore would have been obvious to one having ordinary skill in the art to form the resin protrusion portions of Kinoshita out of a polyacetal material in order to achieve the disclosed benefits of “superior mechanical characteristics such as strength, endurance, etc.” taught by Kim.

Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	9/29/2022